 



FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS FIRST AMENDMENT is made and entered into this 18th day of September, 2018
(the “Effective Date) between Accu-Break Pharmaceuticals, Inc. (“Licensor”) and
Intiva BioPharma Inc. (“Licensee”) (the “Amendment”)

 

WHEREAS, on February 28, 2018 Licensor and Licensee entered into that certain
Exclusive License Agreement (the “Agreement”);

 

WHEREAS, pursuant to Section 5 of the Agreement, Licensee agreed to pay certain
License Fees to Licensor;

 

WHEREAS, Licensee has requested that the time to pay the $30,000 due to Licensor
be extended from August 31, 2018 until February 28, 2019 and the fee due
February 28, 2019 be extended until August 31, 2019; and

 

WHEREAS, Licensor has agreed to (i) extend the payment of the fee due August 31,
2018 provided that Licensor receive $10,000 on November 1, 2018 and the
remaining $20,000 on February 28, 2019 and (ii) extend the remaining $35,000 fee
due February 28, 2019 to August 31, 2019.

 

NOW, THEREFORE, on consideration of the promises and the receipt of good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

1. Except as hereby amended, the Agreement remains in full force and effect.

 

2. Licensor has agreed to extend (a) the payment of the license fee due on
August 31, 2018 provided that Licensor receives (i) $10,000 on November 1, 2018
and (ii) $20,000 on February 28, 2019 and (b) the $35,000 fee due February 28,
2019 to August 31, 2019.

 

3. Except as indicated to the contrary, the defined terms used herein shall have
the meanings ascribed to them in the Agreement.

 

4. In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern.

 

5. This Amendment may be executed in one or more counterparts and by facsimile,
each of which shall be deemed to be an original, and all of which shall be
considered one and the same instrument.

 

IN WITNESS WHEREOF, the Licensor and Licensee have duly executed this Amendment
the day and year first written above.

 

LICENSOR:   LICENSEE: ACCU-BREAK PHARMACEUTICALS, INC.   INTIVA BIOPHARMA INC.  
      By: /s/ Robert I. Goldfarb   By: /s/ Evan Wasoff Name: Robert I. Goldfarb
  Name: Evan Wasoff Title: President   Title: CFO

 

 

 

 



